                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


BRUNSON ROBERTS                                                                      PLAINTIFF

VS.                               4:18-CV-00329-BRW-JTR

REBEKAH BOWEN; DENISE ATWOOD;
VANNORIS SIMS; BRAWLEY, Sergeant;
DOC HOLLADAY; and SHEPARD, Lieutenant,
Pulaski County Jail                                                              DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 23rd day of October, 2018.


                                                          /s/ Billy Roy Wilson________________
                                                           UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
